Citation Nr: 0009701	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for service-connected 
for lumbosacral strain with degenerative disc disease, 
currently evaluated as 40 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty in the military from July 
1974 to September 1976.

In July 1997, the Department of Veterans Affairs, (VA) 
Regional Office (RO) in Baltimore, Maryland, denied the 
veteran's increased rating claim for lumbosacral strain with 
degenerative disc disease, currently evaluated as 40 percent 
disabling.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  During the pendency of his 
appeal, the RO received and evaluated additional medical 
evidence.  A Statement of the Case (SOC) was issued in 
November 1997, and that was followed by a Supplemental 
Statement of the Case (SSOC) in March 1998.  The veteran 
perfected his appeal through the submission of VA Form 9 in 
May 1998, on which the veteran requested a hearing before 
local VA officials at the RO (RO hearing).  The veteran 
testified before a Hearing Officer at the RO on July 15, 
1998.  The Board remanded thew case for further development 
in October 1999.  His appeal is now before the Board for 
resolution.


FINDINGS OF FACT

1.  The RO has gathered all the available and relevant 
evidence necessary for an equitable determination of this 
claim.

2.  The veteran's lumbosacral strain with degenerative disc 
disease currently is manifested by limitation of motion, with 
pain and tenderness over the lower lumbar spine.  
Degenerative disc disease of the lumbar spine and bulging of 
the L4-L5 and L5-S1 discs are shown.

3.  There is no medical evidence that the veteran's 
disability results in persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief; there also is no evidence of, or 
of disability comparable to, ankylosis of the lumbar spine, 
or residuals of fracture of a vertebra.


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess 
of 40 percent for the service-connected lumbosacral strain 
with degenerative disc disease are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5289, 
5292, 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background  

The veteran injured his back while on active duty in 1976.  
Following treatment, the veteran was discharged due to 
physical disability in September 1976.  The veteran was 
granted service connection for his back disability, and was 
granted a 20 percent disability evaluation as of September 
1976.  The veteran's disability rating was increased to 40 
percent in May 1981.  In November 1982, following clinically 
observed improvement in the veteran's condition, his 
disability rating was reduced to 20 percent.  

Private medical records from February 1996 note that the 
veteran's lumbar strain was resolving.  Subsequent records 
reveal a diagnosis of lumbar disc disease with radiculitis.  

In May 1997, the veteran presented at a VA medical facility 
with complaints of severe back pain and radiation into the 
hips and left leg.  Examination found loss of lumbar 
lordosis, tenderness, decreased lumbar range of motion, and 
4/5 muscle strength of the left leg.  The diagnoses were 
herniated disc with radiculitis and facet syndrome.  

A VA examination was conducted in June 1997.  Physical 
examination noted no tenderness or paraspinal spasms.  
Straight leg raising was positive at 40 degrees on the right.  
The range of motion of the lumbar spine was 35 degrees 
flexion, 20 degrees extension, 35 degrees lateral bending 
bilaterally, and 30 degrees rotation bilaterally.  The 
examiner noted that there was no objective evidence of pain 
on motion.  The veteran arose and stood normally.  Gait, and 
heel/toe walk was normal.  The veteran hopped on either foot 
and squatted normally.  Neurological examination, including 
sensation, motor function, and deep tendon reflexes, was 
normal.  An x-ray series of the lumbar spine revealed minimal 
spondylosis at L1 anteriorly.  

In July 1997, the veteran's back disability was re-evaluated, 
and his disability rating was increased to 40 percent.  This 
rating is now under appeal.

Magnetic resonance imaging (MRI) of the lumbar spine was 
conducted in August 1997.  Degenerative disc disease at L4-L5 
and L5-S1, a broad-based disc bulge at the L4-L5 disc, and a 
broad-based annular bulge at the L5-S1 disc were found.  The 
examiner noted that the bulges might have been in contact 
with the corresponding spinal nerve roots.  An August 1997 
electromyogram (EMG) was suggestive of mild lower lumbosacral 
radiculopathy.  No abnormal findings suggestive of peripheral 
neuropathy or myopathy were found.  

The veteran testified at an RO hearing in July 1998.  During 
the hearing, the veteran testified that his service-connected 
lumbosacral condition resulted in lower extremity paralysis 
in which he could stand for three to six days approximately 
eight to fifteen times a year.  He also testified that he had 
been examined by Dr. Williams, a neurosurgeon located in 
Calvert County, Maryland.  The veteran reported that Dr. 
Williams recommended surgery, a diskectomy, as a course of 
treatment for his back problem.  

A VA examination was conducted in August 1998.  The veteran 
complained of low back pain that could only be relieved by 
narcotics.  He stated that the pain increased with prolonged 
standing or sitting, and that the pain radiated into his 
testicles and down the left leg.  Examination noted that the 
veteran's gait was normal.  The examiner noted that the 
veteran could only flex his trunk to 15 inches of the floor, 
however, the veteran showed unencumbered motion when donning 
and removing his shoes.  The veteran had 50 percent of lumbar 
extension and lateral bending.  Point tenderness was noted at 
the L1 and L5 vertebral levels; no appreciable spasm was 
noted.  Straight leg raising test was negative bilaterally.  
Lower extremity muscle testing was 5/5, and lower extremity 
sensation was intact to light touch bilaterally.  The 
examiner stated that he reviewed the latest MRI, EMG, and x-
ray studies.  An impression of mild degenerative joint 
disease was given.  The examiner also stated that there were 
no correlation between the veteran's physical examination and 
the MRI in that no muscle weakness or appreciable reflex 
changes, as distinguished from the other side, which 
corresponded to the significant nerve root compression of L4 
or L5 as found on the MRI.  The examiner also noted that the 
veteran was able to move about freely although specific 
mobility testing was decreased.   

In a letter dated in November 1998, Fulton J. P. Lukban, 
M.D., stated that he had been treating the veteran since 
1996, and that the veteran had been experiencing severe, 
chronic pain due to his lumbar degenerative disc disease and 
disc herniations.  Dr. Lukban also noted that the veteran 
experienced recurring attacks of this condition that would 
cause him to become severely disabled for days.  

In a letter dated in December 1998, the veteran essentially 
stated that the August 1998 VA examination was inadequate, as 
the physician did not perform the testing indicated in the 
examination report.  

In October 1999, the Board remanded the case to obtain the 
veteran's treatment records from Dr. Williams.  The veteran 
did not reply to a November 1999 RO letter requesting 
information that would have enabled the RO to obtain these 
records.  


II. Analysis

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim that a service- 
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board further notes that, as a 
result of remanding the case in October 1999, and requesting 
information from the veteran regarding additional private 
medical records not of record, the evidence pertinent to his 
claim has been developed to the extent possible and VA's 
"duty to assist" satisfied.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  The veteran did not respond to the 
RO's request for information required to obtain these 
records.  While this effort was to no avail, this was not due 
to any fault of VA.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (the duty to assist is not a "one-way street," 
meaning the veteran cannot sit passively by when requested to 
provide information in connection with his claim).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1998).  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
on movement, weakened movement, excess fatigability or 
incoordination is demonstrated, and these factors are not 
contemplated in the relevant criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204- 207 
(1995).

The veteran is currently service-connected for lumbosacral 
strain with degenerative disc disease, and has a 40 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).  Under that diagnostic code, a 60 percent 
disability rating is assignable where the syndrome is 
pronounced, and is characterized by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  A 40 percent 
disability rating is assignable where the syndrome is severe, 
and is characterized by recurring attacks with intermittent 
relief.

The medical evidence does not indicate that there are 
persistent neurological symptoms or manifestations 
attributable to the syndrome.  The VA examiners who conducted 
the June 1997 and August 1997 examinations, for example, 
found no neurological abnormalities.  Moreover, while the 
August 1998 examiner indicated that the veteran had no 
elicitable reflexes in the upper or lower extremities 
bilaterally and symmetric, he also specifically noted that 
there was no appreciable (muscle) spasm during the 
examination.  Further, he noted his impression that despite 
the veteran's subjective complaints of numbness and pain 
raidating down the left and upper lower extremities, there 
were no physical findings to correlate with this; hence, he 
characterized the veteran's condition as "mild."  The Board 
acknowledges the veteran's contentions that his service-
connected condition results in frequent paralyzing attacks, 
and notes that tenderness and pain where elicited on 
examination.  However, the objective evidence, as a whole, 
does not demonstrate that the degenerative disc disease is 
otherwise "pronounced" rather than "severe" in its 
effects.  The overall evidence indicates a severe 
intervertebral disc syndrome, but does not show, through 
competent medical evidence, sufficient neurological 
symptomatology to warrant the next higher rating under 
Diagnostic Code 5293.  Thus, the criteria for assignment of a 
60 percent evaluation under that diagnostic code have not 
been met.

There also is no basis for assignment of an evaluation higher 
than 40 percent under any other potentially applicable 
diagnostic code.  While limitation of motion is shown, the 
highest evaluation assignable under Diagnostic Code 5292, 
pursuant to which limitation of motion of the lumbar spine is 
evaluated, is 40 percent.  While a 50 percent evaluation is 
assignable, under Diagnostic Code 5289, for unfavorable 
ankylosis of the lumbar spine, the medical evidence does not 
demonstrate any ankylosis or disability comparable to 
ankylosis, even when the veteran's complaints of pain are 
considered.  Indeed, the August 1998 examiner specifically 
noted that while specific testing of mobility seemed 
decreased, the veteran was generally able to move about 
freely.  Likewise, there is no medical evidence of, or of 
disability comparable to, residuals of fractured vertebra, 
the only other basis for assignment of an evaluation in 
excess of 40 percent under 38 C.F.R. § 4.71a.

The Board notes the contention of the veteran that the August 
1998 VA examination was inadequate, as the physician did not 
perform the testing indicated in the examination report.  
However, such a statement, standing alone, is not the type of 
clear evidence to the contrary which is sufficient to show 
that a VA physician falsified a medical record.  See 
generally, Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(there is a presumption of regularity that government 
officials have properly discharged their official duties, and 
clear evidence to the contrary is needed to rebut this 
presumption).  On its face, the examination report includes a 
summary of the veteran's history and complaints; clinical 
findings on physical examination; a recitation of findings on 
EMG, MRI, and x-ray studies conducted in 1997; and his 
assessment.  Thus, the Board finds that the report of the 
August 1998 VA evaluation, when considered along with other 
examination reports and reports of studies and test pertinent 
to the appeal, is adequate for evaluation purposes.  

For the foregoing reasons, the Board finds that a schedular 
increase in the assigned evaluation for lumbosacral strain 
with degenerative disc disease is not warranted under any of 
the aforementioned diagnostic codes.  The Board also finds no 
showing that the veteran's lumbosacral strain with 
degenerative disc disease reflects so exceptional or unusual 
a disability picture as to warrant the assignment of an 
increased evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the lumbosacral strain with 
degenerative disc disease is not shown to significantly 
impact his employment (beyond that which is contemplated in 
the rating assigned).  Such problems are not shown to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 40 percent for the 
veteran's service-connected lumbosacral strain with 
degenerative disc disease is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

